Dewey, J.
The only question open upon this report is of any matter of law which was the subject of ruling at the hearing on the motion to accept the report of the commissioners making partition. As to all other questions, the finding of the judge who heard the case must be held conclusive. The only matter of law, if any was raised, is that arising upon the position taken by the respondent’s counsel, that in dividing the premises and apportioning to the petitioner his share, there should be set off to him exactly one third of the improved land, and one third of the unimproved land, and that, in estimating the one third of the improved land, it was to be so much as would yield one third of the rents and profits of the whole improved land. We cannot recognize any such arbitrary rule oí exact equality of the proportion to be assigned of improved land or unimproved land. That is a matter for the consideration of the commissioners, and may be varied by the circumstances. The division as a whole must be equal and make a just distribution, and, if not so made, should be set aside. The facts show that in the present case the respondent had no just cause for complaint. Exceptions overruled.